         IN THE UNITED STATES DISTRICT COURT FOR THE
                 WESTERN DISTRICT OF MISSOURI
                      WESTERN DIVISION

UNITED STATES OF AMERICA,

         Plaintiff,

 v.                                    Case No. 21-00073-CV-W-SRB

Remington Arms Company, Inc. 11
Shotgun CAL:20 SN: 1042260;

Remington Arms Company, Inc. 11
Shotgun CAL:16 SN: 1517079;

Remington Arms Company, Inc. 11
Shotgun CAL:12 SN: 93925;

Meridian Firearms Co. Unknown
Shotgun CAL:12 SN: 74869;

Unknown Shotgun CAL:12 SN: 34402;

IJA & CWKS Target Sealed 8 Revolver
CAL:22 SN: N14288;

Remington Arms Company, Inc. 512
Rifle CAL:22 SN:None;

Colt Unknown Revolver CAL:44-40
SN:297190;

Doubletap Defense, LLC Unknown
Pistol CAL:45 SN:DA13452;

Kahr Arms - Auto Ordnance PM9 Pistol
CAL:9 SN:1B3030;

Remington Arms Company, Inc. R51
Pistol CAL:9 SN:H010863R51;




       Case 4:21-cv-00073-SRB Document 3 Filed 03/08/21 Page 1 of 6
Taurus International PT709 Pistol
CAL:9 SN:TJU05936;

Smith & Wesson Pistol CAL 40 SN:
FBE9101;

Smith & Wesson 442-1 Revolver CAL:38
SN: DMY5458;

Smith & Wesson 442-1 Revolver CAL:38
SN: DMZ8606;

Smith & Wesson M&P M2.0 Pistol
CAL:40 SN: NBX4035;

Smith & Wesson 1442-1 Revolver
CAL:38 SN:DMY5480;

Smith & Wesson SD40 Pistol CAL:40
SN:FBH1038;

Remington Arms Company, Inc. R51
Pistol CAL:9 SN:H010839R51;

Sig-Sauer P238 Pistol CAL:380
SN:27A025251;

Remington Arms Company, Inc. 1911
Pistol CAL:45 SN:2397506;

Thompson/Center Arms Co. Herrett
Pistol CAL:357 SN:184198;

Winchester 94 Rifle CAL:30-30
SN:L53595;

Winchester 1966 Centennial Rifle
CAL:30-30 SN:48366;

Browning 81BLR Rifle CAL:7
SN:11237NZ327;

Winchester 1906 Rifle CAL:22
SN:375736;




       Case 4:21-cv-00073-SRB Document 3 Filed 03/08/21 Page 2 of 6
Browning BPS Shotgun CAL:12
SN:34645MM121;

Winchester 88 Rifle CAL:308
SN:H252529;

Remington Arms Company, Inc. MP12
Rifle CAL:22 SN:199993;

Springfield Firearms Corporation 83
Rifle CAL:22 SN:None;

Browning 8 Rifle CAL:22 SN:5T20075;

Winchester 06 Rifle CAL:22 SN:765603;

Remington Arms Company, Inc. 550-1
Rifle CAL:22 SN:None;

Winchester 50 Shotgun CAL:20
SN:147223;

Henry Repeating Rifle Company
Unknown Rifle CAL:22 SN:T36063H;

Marlin Firearms Co. 1894CB Rifle
CAL:45 SN:04040787;

Remington Arms Company, Inc. 760
Rifle CAL:30-06 SN:534395;

U.S.A. Military Surplus 1903 Rifle
CAL:30-06 SN:375710;

Norinco (North China Industries) SKS
Rifle CAL:762 SN:526924;

Universal Firearms Corp. M1 Rifle
CAL:30 SN:383511;

DPMS Inc. (Defense Procurement Mfg.
Services) A15 Rifle CAL:223
SN:F213755;




       Case 4:21-cv-00073-SRB Document 3 Filed 03/08/21 Page 3 of 6
Olympic Arms Inc (SGW Enterprises &
Safari Arms) PCR-99 Rifle CAL:223
SN:9610;

Savage Axis Rifle CAL:22 SN:1556082;

Anderson Manufacturing AM-15 Rifle
CAL:Multi SN:19339205;

Winchester 70 Rifle CAL:308
SN:G3032503;

Taurus International Unknown
Revolver CAL:327 SN:CR53492;

U.S.A. Military Surplus 1917 Rifle
CAL:30-06 SN:1213370;

Winchester 1400 Shotgun CAL:12
SN:195441;

Ruger LCP Pistol CAL:380
SN:371855914;

Auto Ordnance West Hurley, NY
Unknown Rifle CAL:Unknown
SN:KT1341;

High Standard Derringer Pistol CAL:22
SN:2468732;

Fie Titan Pistol CAL:25 SN:A56644;

Colt 01-091 Pistol CAL:45 SN:CU38184;

Bersa Thunder 380 Pistol CAL:380
SN:H31095;

Remington Arms Company, Inc. 1100
Shotgun CAL:20 SN:L973606K;

Mossberg 500 Shotgun CAL:410
SN:U371755;




       Case 4:21-cv-00073-SRB Document 3 Filed 03/08/21 Page 4 of 6
 Ithaca Gun Co. 37R Shotgun CAL:12
 SN:1849982;

Winchester 1400 Shotgun CAL:12
SN:N466651L;

Stoeger Arms 3000 Shotgun CAL:12
SN:1418912;

Ithaca Gun Co. 37 Shotgun CAL:20
SN:1032472;

Ithaca Gun Co. 37 Shotgun CAL:16
SN:365376; and

 Remington Arms Company, Inc. 16 Rifle
 CAL:22 SN:423977,

            Defendants.


                                 STATUS REPORT

      On February 8, 2021, upon joint motion of the parties, the Court granted an

order extending United States’ time to initiate judicial forfeiture of the above-

named defendant firearms. The order extended the time in which the United States

is required to initiate judicial forfeiture proceedings to March 8, 2021.

      The United States and claimants John Broman, Renee Broman, and Sandra

Broman, through their attorney Robin Fowler, have reached an agreement for their

full and complete resolution and interests and claims to the above-referenced

firearms.




         Case 4:21-cv-00073-SRB Document 3 Filed 03/08/21 Page 5 of 6
Therefore, a judicial forfeiture action is no longer necessary in this matter.

                                 Respectfully submitted,

                                 Teresa A. Moore
                                 Acting United States Attorney

                           By    /s/ Mary Kate Butterfield
                                 Mary Kate Butterfield
                                 Assistant United States Attorney
                                 400 E. 9th Street, Fifth Floor
                                 Kansas City, Missouri 64106
                                 Telephone: (816) 426-3122
                                 E-mail: Mary.Kate.Butterfield@usdoj.gov




  Case 4:21-cv-00073-SRB Document 3 Filed 03/08/21 Page 6 of 6
